AFFIRM; and Opinion Filed November 7, 2013.




                                          S  In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-00281-CR

                             KENDRICK DEON EWING, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-0669161-T

                                 MEMORANDUM OPINION
                            Before Justices Bridges, Fillmore, and Lewis
                                    Opinion by Justice Fillmore

       In one point of error, Kendrick Deon Ewing complains the trial court erred by ordering

him to pay court-appointed attorney’s fees as court costs. We affirm the trial court’s judgment.

We issue this memorandum opinion because the law to be applied in this case is well settled.

See TEX. R. APP. P. 47.4.

       On July 16, 2007, Ewing pleaded guilty to the charge that he committed aggravated

robbery. The trial court deferred an adjudication of guilt, placed Ewing on deferred adjudication

community supervision for ten years, and ordered Ewing to pay a fine of $2,500 and court costs

of $461. The certified bill of costs filed by the district court in this appeal reflects the actual

costs assessed were $511, including $250 for court-appointed attorney’s fees.
          The State filed a motion to adjudicate guilt, alleging Ewing committed another offense,

failed to report to his supervision officer, and failed to pay supervision fees. On December 6,

2012, Ewing entered an open plea of true to the allegations. The trial court found Ewing guilty

and assessed punishment of ten years’ imprisonment. The trial court also ordered Ewing to pay

$511 in court costs.

          On appeal, Ewing asserts the trial court erred by ordering him to pay court-appointed

attorney’s fees as court costs because he was indigent. However, the bill of costs filed by the

district clerk shows the court costs and court-appointed attorney’s fees were assessed at the time

Ewing was placed on deferred adjudication.                           A defendant placed on deferred adjudication

community supervision may raise issues relating to the original plea proceeding, such as

sufficiency challenges, only in appeals taken when deferred adjudication community supervision

is first imposed. Manuel v. State, 994 S.W.2d 658, 661–62 (Tex. Crim. App. 1999). Because the

record shows the court-appointed attorney’s fees were assessed when Ewing was originally

placed on deferred adjudication in July 2007, and nothing in the record shows additional

attorney’s fees were assessed when he was adjudicated guilty in December 2012, Ewing’s

complaint is untimely. See Wiley v. State, No. PD-1728-12, 2013 WL 5337093, at *5 (Tex.

Crim. App. Sept. 25, 2013); Manuel, 994 S.W.2d at 661–62. 1 We resolve Ewing’s sole point of

error against him.




     1
       See also Tyson v. State, No. 05-12-00579-CR, 2013 WL 3206304, at *1 (Tex. App.—Dallas June 21, 2013, no pet.) (not designated for
publication).



                                                                 –2–
       The trial court’s judgment is affirmed.




                                                       /Robert M. Fillmore/
                                                       ROBERT M. FILLMORE
                                                       JUSTICE


Do Not Publish
TEX. R. APP. P. 47

130281F.U05




                                                 –3–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

KENDRICK DEON EWING, Appellant                      On Appeal from the 283rd Judicial District
                                                    Court, Dallas County, Texas,
No. 05-13-00281-CR        V.                        Trial Court Cause No. F-0669161-T.
                                                    Opinion delivered by Justice Fillmore,
THE STATE OF TEXAS, Appellee                        Justices Bridges and Lewis participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 7th day of, November, 2013.




                                                    /Robert M. Fillmore/
                                                    ROBERT M. FILLMORE
                                                    JUSTICE




                                             –4–